UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 U.S. BANK NATIONAL ASSOCIATION,
                        Plaintiff,
                                                          Civil Action No. 15-312 (BAH)

                                                          Chief Judge Beryl A. Howell
                        v.


 LUIS IVAN POBLETE, et al.,
                        Defendants.


                                            ORDER

        Upon consideration of the plaintiff’s Motion for Discovery Sanctions, to Modify

Scheduling Order, and to Enter Default Judgment Against Defaulted Defendants, ECF No. 41,

the related legal memoranda and exhibit in support, and the entire record herein, for the reasons

set forth in the accompanying Memorandum Opinion, it is hereby

        ORDERED that the plaintiff’s Motion for Discovery Sanctions, in the form of a default

judgment on Counts IV, VI, and VII, against defendant Luis Ivan Poblete is GRANTED; and it

is further

        ORDERED that the plaintiff’s Motion to Enter Default Judgment Against Defaulted

Defendants 1921 Rosedale Street Trust and Warmoesstraat Trust on Counts IV, VI, and VII is

GRANTED; and it is further

        ORDERED that defendant Poblete and any persons or entities acting at his behest,

including the defendants 1921 Rosedale Street Trust and Warmoesstraat Trust, are enjoined from

any subsequent filing in any federal court or District of Columbia Superior Court without first

obtaining leave from this Court, which leave shall be sought by filing a motion captioned

“Application Pursuant to Court Order Seeking Leave to File” that attaches a copy of the

                                                1
proposed filing and today’s Order and certifies, under penalty of perjury, that the claims raised

are new claims never before raised or disposed of by any federal court and are not frivolous or

made in bad faith; and it is further

       ORDERED that defendant Poblete and any persons or entities acting at his behest,

including the defendants 1921 Rosedale Street Trust and Warmoesstraat Trust, are enjoined from

(1) recording or attempting to record any documents relating to the real property located at 1921

Rosedale Street N.E., Washington, D.C. (the “Property”) with the District of Columbia Recorder

of Deeds or any other governmental body that would accept such documents, (2) making any

claim whatsoever to any right, title or interest in the Property, including any claim to possession,

(3) entering the Property, and (4) interfering with the right of the plaintiff and/or its successors in

interest to quiet enjoyment of the Property; and it is further

       ORDERED that the plaintiff’s Motion to Modify Scheduling Order is GRANTED to the

extent additional briefing on damages is required, and is otherwise moot; and it is further

       ORDERED that the plaintiff shall, by February 28, 2017, file any dispositive motion for

damages arising from Counts IV, VI, and VII, along with supporting documentation, or this

Order shall become final and appealable on that date. If any such motion is filed, the defendants

shall, by March 14, 2017, file any response to that motion, or the Court may deem the motion

conceded; and the plaintiff, shall, by March 21, 2017, file any reply in support of that motion.
                                                                         Digitally signed by Hon. Beryl A.
       SO ORDERED                                                        Howell
                                                                         DN: cn=Hon. Beryl A. Howell,
                                                                         o=U.S. District Court for the
                                                                         District of Columbia, ou=Chief
       Date: February 14, 2017                                           Judge,
                                                                         email=Howell_Chambers@dcd.u
                                                                         scourts.gov, c=US
                                                                         Date: 2017.02.14 14:06:21 -05'00'
                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge




                                                   2